Advisory Action
	This action is in response to Applicant’s arguments and amendments submitted 04/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	AFCP 2.0:
	The after final amendment submitted with the AFCP 2.0 request will not be treated under the pilot program as it cannot be reviewed and a search conducted within the guidelines of the pilot program.
	Claim Amendments:
	Applicant has amended independent claim 1 to narrow the dyed material to a hair that had already been dyed.  Previously examined claims were directed to combatting color loss from dyed material, thus narrowing the material type and the need for prior dyeing, thus further consideration will be required for the amendments to instant claim 1.
	Declaration:
	Applicant has provided a declaration on 4/16/2021.  The provided declaration is not considered timely.  Applicant has failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented.  See 37 CFR 1.116(e).  Thus the provided declaration is not being entered.
	Response to Arguments:

	Applicant's arguments which are directed to the non-amended claims will be addressed below.
	Election/Restriction:
	Applicant argues claims 11 and 12 were withdrawn as being drawn to an unelected invention.  The claims have been amended to conform to the invention defined in generic claim 1 and thus should be reinstated.
In response, Applicant was given the choice to elect a single disclosed polycarboxylic acid derived chelating agent or a single disclosed specific combination of polycarboxylic acid derived chelating agents in the Restriction Requirement mailed 12/30/2019.  Applicant elected GLDA in the response, filed 02/20/2020, thus elected a single chelating agent.  All claims drawn to multiple chelating agents have been properly withdrawn.
	102:
	Applicant argues the ‘489 publication (Muller) broadly states that compounds of the general formulae I and II many be used within the range of 0.001 wt% to 10 wt% the examples of Muller show that all the carboxylic acids are actually used at concentrations not exceeding 0.3 wt%.  Applicant argues the MPEP states” sufficient specificity to constitute an anticipation under the statue” must be found for anticipation and is fact dependent.  If the prior art disclosure does not disclose a claimed range with sufficient specificity to anticipate the claimed range, any evidence of unexpected results within the narrow range may render the claim non obvious. See MPEP 716.02.  Applicant cites 
In response, the limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present from 0.001 to 10% by weight [0040], thus overlapping with the instant claim range.  The teachings of the ‘489 publication is clearly envisioned to overlap with instant claims, wherein the overlap is from 3 to 10 wt%, and thus the majority of the disclosed range of the ‘489 publication overlaps with the instant claims and therefore sufficient specificity to anticipate the instant claims.  It is further noted that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02).  Thus the teachings of the ‘489 publication are not limited to the disclosed examples but rather the teachings extent to the full scope of the concentration range taught by the ‘489 publication.
	Applicant argues there is not disclosure in the ‘489 publication indicating that the carboxylic acid salts function to inhibit color loss from dyed hair.
In response, the ‘489 publication teaches the composition to be applied after dying hair [0044] wherein the composition includes the elected chelating agent, GLDA (abstract, [0007], [0037]. The ‘489 publication teaches the method 
	103:
The ‘373 publication (Kleen), the ‘863 publication (Marsh) and the ‘489 publication (Muller).
Applicant argues the claims are not directed to a composition comprising a chelating agent, rather to contacting the material with a composition comprising at least 3 wt% of polycarboxylic acid derived chelating agent selected form GLDA, DTPA and mixture thereof.  Neither of these ingredients are suggested by the ‘373 publication.
In response, the ‘373 publication teaching the use of short chain aldehydes for color stabilization of dyes of keratin fibers (page 1, third paragraph).  The active compounds include butyraldehyde (page 1, third paragraph).  The composition is taught to include complexing agents such as EDTA (page 14).  The ‘373 publication does not specifically teach the carboxylic acid derived chelating agent at least 3 w%, wherein the chelating agent is the elected GLDA (claim 1). The ‘863 publication teaches hair care compositions that inhibits redox metal deposits build up on keratinous tissue, the composition include a chelant (abstract) wherein chelating agents are taught to include EDTA and GLDA ([0040], [0043], claim 18). It would have been obvious to one of ordinary skill in the art to substitute a first chelating agent, EDTA, as taught by the ‘373 publication with a second chelating agent, GLDA, as taught by the ‘863 publication with a reasonable expectation of success because the simple substitution of one known 
Applicant argues EDTA is listed, far down the list, as an optional, non-essential ingredient of the ‘373 color retaining active ingredient.  No single working example of a formulation containing EDTA or any other complexing agent at or near a concentration of 3 wt% or more is taught.  
In response, it would have been obvious to have selected various combinations of disclosed ingredients (such as aldehydes and chelating agents including EDTA) from within the prior art disclosure of the ‘373 publication, to arrive at the instantly claimed color loss combatting composition applied to growing hair “yielding no more than one would have expected from such an arrangement”.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using GLDA in the composition taught by the ‘373 publication because the ‘863 publication teaches both EDTA and GLDA to be used as chelating agents in hair care compositions wherein the ‘373 publication is directed to a hair care composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘863 publication teaches the use of chelating agents to protect the hair from cuticle damage which can reduce color uptake [0002] and the ‘373 publication is directed to compositions to help with color stabilization in the hair.   Thus the ‘373 publication teaches a chelating agent such as EDTA may be used in the composition and the ‘863 publication further demonstrates a reason to include a chelating agent such as the elected GLDA, to protect the hair from cuticle damage.
Applicant argues the ‘863 publication (Marsh) does not disclose combatting color 
In response, Applicant’s arguments regarding combatting color loss are addressed above as it pertains to the ‘373 publication. The ‘489 publication teaches GLDA in a hair care composition which overlaps with the instant claim range.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘863 publication teaches hair care compositions that inhibits redox metal deposits build up on keratinous tissue, the composition include a chelant (abstract) wherein chelating agents are taught to include EDTA and GLDA ([0040], [0043], claim 18). It would have been obvious to one of ordinary skill in the art to substitute a first chelating agent, EDTA, as taught by the ‘373 publication with a second chelating agent, GLDA, as taught by the ‘863 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The teachings of the ‘863 publication are not only as good as the disclosed examples, but rather the teachings of the reference as a whole.
Applicant argues the ‘489 publication does not teach an example within the claimed range of GLDA or DTPA.

Applicant argues the substitution of GLDA and/or DTPA as disclosed by the ‘863 publication for EDTA as mentioned in the ‘363 publication is not merely a simple substitution as is evidenced by the instant specification Example 1.
In response, it appears Applicant is arguing unexpected results.  The example pointed to by Applicant requires DTPA or GLDA to be present at 10 wt% and be applied to wool.  In the instant claims the scope is more broadly directed to 3 wt% and above and additionally to dyed material, including more than wool such as the specific claimed keratin fibers.  Applicant’s presented example is not commensurate in scope with the instant claims.

In response, the limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range.  The teachings of the ‘489 publication is clearly envisioned to overlap with instant claims, wherein the overlap is from 3 to 10 wt%, and thus the majority of the disclosed range of the ‘489 publication overlaps with the instant claims.  It is further noted that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02).  Thus the teachings of the ‘489 publication are not limited to the disclosed examples but rather the teachings extent to the full scope of the concentration range taught by the ‘489 publication.
Applicant argues the rejections in further view of Best Options, the ‘147 publication, the ‘543 publication, the ‘270 publication and the ‘446 publication do not cure the deficiencies of the ‘373 publication, the ‘863 publication and the ‘489 publication.

Double Patenting:
Applicant argues they will address the double patenting rejection when the present claims are indicated by the Examiner as otherwise patentable.
In response, as Applicant has presented no substantive arguments the double patenting rejections are maintained for reasons or record.
Examiner Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613